DETAILED ACTION
Response to Restriction 
Applicant filed a response electing Group I with traverse on 01/13/2022. Applicant’s arguments regarding the Restriction Requirement made on 11/15/2021 over prior art Glemet was found persuasive. The Restriction Requirement of 11/15/2021 is withdrawn and a new Restriction Requirement is presented below. 

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or

(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-28, drawn to a method of manufacturing an impregnated fibrous material. 
Group II, claim(s) 29-31, drawn to a unidirectional ribbon of pre-impregnated fibrous material. 
Group II, claim 35, drawn to a three-dimensional composite part.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-III lack unity of invention because even though the inventions of these groups require the technical feature of: 
“method of manufacturing an impregnated fibrous material comprising a fibrous material made of continuous fibers and at least one thermoplastic polymer matrix, wherein said impregnated fibrous matrix is produced as a single unidirectional ribbon or a plurality of unidirectional parallel ribbons and wherein said method comprises:
 a step of pre-impregnating said fibrous material while it is in the form of a roving or several parallel rovings with the at least one thermoplastic polymer matrix;  and 
at least one step of heating the thermoplastic matrix for melting, or maintaining in the molten state, the thermoplastic polymer after pre-impregnation,

excluding any electrostatic method with deliberate charge,
and the porosity level in said pre-impregnated fibrous material being less than 10%.”

 This technical feature is not a special technical feature as it does not make a contribution over the prior art over Honma (PG-PUB 2010/0068518) in view of Muzzy (US 5,171,630) and Gallard (FR 3017330, PG-PUB 2016/0347009 relied upon for translation). 

Honma teaches method of manufacturing an impregnated fibrous material comprising a fibrous material made of continuous fibers and at least one thermoplastic polymer matrix, wherein said impregnated fibrous matrix is produced as a single unidirectional ribbon or a plurality of unidirectional parallel ribbons (Figure 14 and [0384]) and wherein said method comprises:
 a step of pre-impregnating said fibrous material while it is in the form of a roving or several parallel rovings with the at least one thermoplastic polymer matrix (Figure 14, item 46, [0017], and [0162]);  and 
at least one step of heating the thermoplastic matrix for melting, or maintaining in the molten state, the thermoplastic polymer after pre-impregnation (Figure 14, item 47) and ,
said at least one heating step being done using at least one non-heating and non-heat-conducting supporting part (Figure 14, item 42 and [0384]) and at least one heating system (Figure 14 and item 47 and [0387]), with the exception of a heating calendar, said roving(s) being in contact with part or all of the surface of said at least one supporting part and scrolling partially or wholly on the surface of said at least one supporting part at the heating system [0384].
excluding any electrostatic method with deliberate charge.

Honma does not teach (1) the calendar roller uses at least one non-heating and non-heat-conducting supporting part and (2) the porosity level in said pre-impregnated fibrous material being less than 10%.
 As to (1), Muzzy teaches a process of producing flexible towpreg, utilizing smooth Teflon rollers (i.e. non-heating and non-heat-conducting part) for transporting the tow (Figure 7, item 17 and Col 11, Ln 48-61).
Both Honma and Muzzy discuss preparing resin-impregnated tows and transporting the tows with rollers. It would have been obvious to one of ordinary skill in the art to substitute the undisclosed material of the rollers of Honma with Teflon as taught by Muzzy, a functionally equivalent roller composition. 

As to (2), Gallard teaches a process of preparing ribbons in pre-impregnated fibrous material. Gallard teaches the control over and reproducibility of the porosity of pre-impregnated fibrous material is important in the quality of the end composite material [0018], as high porosity induced by poor distribution of the polymer with the fibers results in a large number of defects in the pre-impregnated fibrous material. Gallard teaches densification of material by fully eliminating the porosities in so-called “ready-to-use” fibrous material [0117]. 
One of ordinary skill in the art would have recognized that porosity in pre-impregnated materials is a result effective variable that influences the quality of the resulting composite, as taught by Gallard. It would have been obvious to one of ordinary skill in the art to optimize the porosity of the pre-impregnated fibrous material of Honma and, in doing so, would have arrived at a porosity level of less than 10%. 

A telephone call was made to Brandon Drennen on 03/09/2022 to request an oral election to the above restriction requirement, but did not result in an election being made.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANA C PAGE whose telephone number is (571)272-1578. The examiner can normally be reached M-F, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 5712721095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HANA C PAGE/Examiner, Art Unit 1745